DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on February 18, 2022 has been entered.

Examiner Note: Claims 15-20 are statutory under U.S.C. 101 with regards to signals per se
because of the definition in Applicant’s specification (Paragraph [0094]) explicitly limiting a computer-
readable storage medium to non-transitory elements.

Response to Amendment
The amendments filed on February 18, 2022 have been entered.
Claims 1, 8 and 15 have been amended.

Response to Arguments
Applicant’s arguments filed on February 18, 2022 have been fully considered but not persuasive. 

Applicant’s arguments:
Amended claim 1 recites in part "...a discovery engine configured to discover configuration information of components deployed in an IT infrastructure of an enterprise including servers and network devices and providing a reconciliation analysis to remove duplicate discovered components... a cloud services engine configured to retrieve cloud-based service offerings from cloud service providers compatible with the components and to provide service offerings by examining configurations of the components to determine relationships between applications and the components.... " This feature has been added by amendment, and therefore, has not been fully considered by the Office. As now claimed, the discovery engine discovers components such as the various servers within the infrastructure as well as the network devices interconnecting the components. The discovery engine also removes redundancies in the discovery process by removing any duplicated components. Additionally, the cloud services engine examines the configuration of each component discovered by the discovery engine and determine which applications utilize those components. The cloud services engine can use this information to determine the relationships and the dependencies between the applications and the discovered components. Based on that information, an assessment can be provided that includes service offerings that are compatible with the discovered relationships.
Neither Ghosh nor Llagostera teach or suggest providing service offerings based on assessment of the relationships between the components and the applications within an ITPage 7 of 10 infrastructure. As such, the Applicant submits that the cited references fail to disclose or suggest this feature. Independent claims 8 and 15 have been amended to include the features substantially similar to those of claim 1 and are believed allowable over the asserted combination for at least similar reasons as claim 1. Therefore, claims 1, 8, and 15 are believed allowable over the asserted combination. Reconsideration and withdrawal of the rejection are respectfully requested.

Claims 3-4, 7-13, and 15-19 are dependent claims that depend, either directly or indirectly, from independent claims 1, 8, and 15, respectively. Claims 1, 8, and 15 are believed allowable over the combination of Ghosh and Llagostera. Thus, claims 3-4, 7-13, and 15-19 are believed allowable as well, at least, based on their dependency from allowable claims 1, 8, and 15. Reconsideration and withdrawal of the rejection are respectfully requested. 
On page 20 of the Office Action claim 2 was rejected under 35 USC § 103(a) as being unpatentable over "Ghosh" and "Llagostera," in view of Lerner et al. ("Lerner", US20190332572 Al) hereinafter Lerner. The Applicant has reviewed the cited references and the asserted combination and must respectfully disagree. 
Claim 2 is a dependent claim that depend, either directly or indirectly, from independent claim 1, respectively. Claim 1 is believed allowable over Ghosh and Llagostera. The addition of Lerner does not remedy the deficiencies of Ghosh and Llagostera. Thus, claim 2 is believed allowable as well, at least, based on their dependency from allowable claim 1. Reconsideration and withdrawal of the rejections are respectfully requested. 
On page 21 of the Office Action claim 5 was rejected under 35 USC § 103(a) as being unpatentable over "Ghosh" and "Llagostera," in view of Carroll et el. ("Carroll", US20170034016Al) hereinafter Carroll. The Applicant has reviewed the cited references and the asserted combination and must respectfully disagree. 
Claim 5 is a dependent claim that depend, either directly or indirectly, from independent claim 1, respectively. Claim 1 is believed allowable over Ghosh and Llagostera. The addition of Carroll does not remedy the deficiencies of Ghosh and Llagostera. Thus, claims 5 is believed allowable as well, at least, based on their dependency from allowable claim 1. Claim 6 is canceled. Reconsideration and withdrawal of the rejections are respectfully requested. 
On page 22 of the Office Action claims 14 and 20 were rejected under 35 USC § 103(a) as being unpatentable over "Ghosh" and "Llagostera," in view of Tidemann et al. ("Tidemann", US20200244546 Al) hereinafter Tidemann. The Applicant has reviewed the cited references and the asserted combination and must respectfully disagree. 
Claims 14 and 20 are dependents claim that depend, either directly or indirectly, from independent claims 8 and 15, respectively. Claims 8 and 15 are believed allowable over Ghosh and Llagostera. The addition of Tidemann does not remedy the deficiencies of Ghosh and Llagostera. Thus, claims 14 and 20 are believed allowable as well, at least, based on their dependency from allowable claims 8 and 15. Reconsideration and withdrawal of the rejections are respectfully requested. 

Examiner’s response to applicant’s arguments: 
Examiner respectfully disagrees. Applicant argues that the new subject matter “a discovery engine configured to discover configuration information of components deployed in an IT infrastructure of an enterprise including servers and network devices” is not disclosed by the current rejection without providing additional details in the claims, however as presented below Ghosh teaches this subject matter “including servers and networking devices discovered” ([0027] on-premise computing and networking resources, and workloads processed by the existing infrastructure )([0032] computers, computing resources). 
Applicant argues that Ghosh and Llagostera do not teach this subject matter “providing a reconciliation analysis to remove duplicate discovered components” without providing any additional details in the claim, however as presented below the reference (“Lerner”, US 20190332572 A1) used in the current rejection teaches this subject matter ([0053] Asset Reconciliation: the ability to take a potentially incomplete set of information pertaining to one asset and comparing it to information pertaining to other assets with the goal of determining sameness.)([0105-0106] asset reconciliation component 622 illustrated in FIG. 6 is connected to the messaging fabric and lives in the analytics layer of the architecture. Its responsibility is to apply defined reconciliation rules to a set of assets to determine whether a candidate asset is really an asset the system already manages or a new asset. When a given asset cannot be reconciled with the set of known assets, it becomes a “discovered asset” and is assigned a new reconciliation identifier. In certain embodiments, the asset reconciliation component 622 puts its results onto the messaging fabric). 

Applicant argues that the Ghosh and Llagostera do not teach  “a cloud services engine configured to retrieve cloud-based service offerings from cloud service providers compatible with the components and to provide service offerings by examining configurations of the components to determine relationships between applications and the components” without providing additional details in the claim, however as presented below Ghosh teaches  “a cloud services engine configured to retrieve cloud-based service offerings from cloud service providers and to provide service offerings by examining configurations of the components to determine relationships between applications and the components” ([0079] Fig. 4 , simulation engine, The cloud architecture generator 420 can look up on various cloud provider data 126 using a human sort algorithm to identify {retrieve service offerings} the appropriate profiles {service offerings} for architecture generation) {Examiner interprets that the cloud infrastructure system 110 in Fig. 1 in Ghosh comprises the three elements discovery engine, cloud service engine and decision engine based on the figure 1 of the current application 17035078},([0026-0028], correlations between the workloads and computing resource utilization)([0036-0037] the simulation engine 115 determines that the baseline for the computing resources (e.g., CPU, memory, or data storage) of the candidate cloud architecture would be exceeded, the simulation engine 115 can recommend scaling,)([0071]). Examiner interprets the correlations between workloads and computing resources utilization as the relationships between applications and components. 
Ghosh in view of Llagostera teaches from cloud service providers compatible with the components ([0033-0037] The migration graph generation module 335 may generate a migration graph from the compatibility for a particular software application). 

Depended claims 2-4, 7-13 and 15-19 are not allowable since they depend on rejected independent claims 1, 8 and 15 based on the previous arguments in this section and the 103 rejection presented below using the combination of the three arts “Ghosh” in view of “Llagostrea” and “Lerner”. 

Depended claim 5 is not allowable since it depends on rejected independent claim 1 based on the previous arguments in this section and the 103 rejection presented below using the combination of the arts “Ghosh”, “Llagostrea” and “Lerner” in view of “Carroll”. 

Depended claims 14 and 20 are not allowable since they depend on rejected independent claims 8 and 15 based on the previous arguments in this section and the 103 rejection presented below using the combination of the arts “Ghosh”, “Llagostrea” and “Lerner” in view of “Tidemann”. 

Although the claims are interpreted in light of the specification, limitations from the
specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). An examiner must construe claim terms in the broadest reasonable manner during prosecution as is reasonably allowed in an effort to establish a clear record of what applicant intends to claim. Thus, the Office does not interpret claims in the same manner as the courts. In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1028 (Fed. Cir. 1997); In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1321-22 (Fed. Cir. 1989). Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." Superguide Corp. v. DirecTV
Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). See also Liebel-Flarsheim Co. v. Medrad Inc., 358 F.3d 898, 906, 69 USPQ2d 1801, 1807 (Fed. Cir. 2004).

Applicant is reminded that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See in re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR international Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1-4, 7-13 and 15-19 are rejected under 35 U.S.C. 103 as being un-patentable over Ghosh et al. (“Ghosh”, US 20210160191 A1) hereinafter Ghosh, in view of Llagostera et al. (”Llagostera”, US 20170279692 A1) hereinafter Llagostera, and further view of Lerner et al. (“Lerner”, US 20190332572 A1) hereinafter Lerner.

Regarding claim 1, Ghosh teaches a system for infrastructure discovery and service offering ([0026] Fig. 1 Cloud infrastructure, discovery engine), the system comprising: 
a memory ([0026] Fig. 1  The cloud infrastructure system 110 can obtain and store data in a data storage unit 120, which can be implemented as one or more hard drives, flash memory, cloud storage, etc)([0110] Fig. 10 The system 1000 includes a processor 1010, a memory 1020, a storage device 1030, and an input/output device 1040);
a processor ([0110] Fig. 10 The system 1000 includes a processor 1010, a memory 1020, a storage device 1030, and an input/output device 1040); 
a storage having stored thereon computer executable program code ([0110] Fig. 10 The system 1000 includes a processor 1010, a memory 1020, a storage device 1030, and an input/output device 1040,  The processor 1010 is capable of processing instructions for execution within the system 1000); 
a discovery engine configured to discover configuration information of components deployed in an IT infrastructure of an enterprise ([0026-0037] Fig. 1, cloud infrastructure system 110,  The discovery engine 111 collects infrastructure data 121 and application workload data 122 {configuration information of components} from the existing computing equipment and stores the data in the data storage unit 120)([0038] Fig. 2 discovery engine, discovery tool), including servers and networking devices discovered ([0027] on-premise computing and networking resources, and workloads processed by the existing infrastructure )([0032] computers, computing resources), the discovery engine further configured to generate predictive need analytics based on the configuration information ([0043] Fig. 2, discovery engine, architecture generator, The architecture generator 212 can generate an interim computing architecture for the existing infrastructure 220 based on the infrastructure data 121 collected by the infrastructure agents 122)([0035] modeling engine, The modeling engine 113 creates a model for predicting resource utilization at various load characteristics, e.g., given a particular set of workloads. As described in more detail with reference to FIG. 3, the modeling engine 113 can use modeler rules to generate a model that provides an impact analysis on how CPU, memory, data storage and/or other appropriate computing parameters will change with a change in workload. The modeling engine 113 can also use a scalability analyzer to model the application performance with a change in workload, e.g., to determine when horizontal and/or vertical scaling should be performed.)([0048-0070] Fig. 3 discovery data analyzer, modeling engine); 
wherein the predictive need analytics indicate a type of infrastructure required by the enterprise in a foreseeable future ([0078] architecture generator 420 can generate an updated cloud architecture profile that includes the scaled computing resources. The updated cloud architecture profile can include a bill of materials that specifies each computing resource of the cloud architecture profile and, for each computing resource, a quantity of the computing resource) ([0043] Fig. 2, discovery engine, architecture generator, The architecture generator 212 can generate an interim computing architecture for the existing infrastructure 220 based on the infrastructure data 121 collected by the infrastructure agents 122)([0035] modeling engine, The modeling engine 113 creates a model for predicting resource utilization at various load characteristics, e.g., given a particular set of workloads. As described in more detail with reference to FIG. 3, the modeling engine 113 can use modeler rules to generate a model that provides an impact analysis on how CPU, memory, data storage and/or other appropriate computing parameters will change with a change in workload. The modeling engine 113 can also use a scalability analyzer to model the application performance with a change in workload, e.g., to determine when horizontal and/or vertical scaling should be performed.)([0048-0070] Fig. 3 discovery data analyzer, modeling engine)([0012] Cloud architecture profiles can be generated based on correlations between actual workloads of existing computing infrastructure and the utilization of the computing resources of the existing computing infrastructure such that the cloud architecture profile is adapted to efficiently handle current and expected, e.g., planned, future workloads. Modeling and simulation techniques can be used to generate cloud architecture profiles that are better suited to efficiently process input workload sizes and characteristics. In this way, the cloud architecture profile is adapted to the planned workload, or easily scaled to handle the planned workload.); 
a cloud services engine configured to retrieve cloud-based service offerings ([0079] Fig. 4 , simulation engine, The cloud architecture generator 420 can look up on various cloud provider data 126 using a human sort algorithm to identify {retrieve service offerings} the appropriate profiles {service offerings} for architecture generation) {Examiner interprets that the cloud infrastructure system 110 in Fig. 1 in Ghosh comprises the three elements discovery engine, cloud service engine and decision engine based on the figure 1 of the current application 17035078}, and to provide service offerings by examining configurations of the components to determine relationships between applications and the components ([0026-0028], correlations between the workloads and computing resource utilization)([0036-0037] the simulation engine 115 determines that the baseline for the computing resources (e.g., CPU, memory, or data storage) of the candidate cloud architecture would be exceeded, the simulation engine 115 can recommend scaling,)([0071])  and 
a decision engine configured to generate a decision-making chart based on the predictive need analytics, the components, and the cloud-based service offerings ([0080] Fig. 5 The selection engine 117 includes an enhancement engine 510 and a rules engine 520. The enhancement engine 510 takes the simulated cloud architecture profile and improves or optimizes it based on application usage patterns, system utilization, etc. and generates a recommended cloud architecture profile)([0026] Fig. 1 selection engine) ([0037] The selection engine 117 obtains a cloud architecture profile, e.g., from the simulation engine 115 and improves or optimizes the cloud architecture profile based on application usage patterns, system utilization, etc., selects a recommended cloud architecture profile, and provides the recommended cloud architecture profile 130 that supports hardware scalability and elasticity, sustainability, and hardware consolidation.), the decision-making chart providing a migration path for the IT infrastructure ([0027-0030] migrating on-premise computing equipment to a cloud platform, , identification of assets to be migrated to the cloud, clustering and sequencing of migration, provide a solution to cloud migration)([0087] the existing infrastructure 220 of FIG. 2, that is being migrated to a cloud platform.)([0094] migrating to the cloud to view the different cloud architecture profiles adapted for those workloads.){Examiner interprets that the cloud infrastructure system 110 in Fig. 1 in Ghosh comprises the three elements discovery engine, cloud service engine and decision engine based on the figure 1 of the current application 17035078}.

Ghosh does not explicitly teach from cloud service providers compatible with the components, however
Llagostera teaches from cloud service providers compatible with the components ([0033-0037] The migration graph generation module 335 may generate a migration graph from the compatibility for a particular software application)
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Ghosh in view of Llagostera in order to detect the compatibility between cloud-based services with components because it would provide an efficient way to analyze application components for robust operation once operating within the new environment and would help the migration with fewer disruption and preservation of desired features. 
 
Ghosh does not explicitly teach providing reconciliation analysis to remove duplicate discovered components, however
Lerner providing reconciliation analysis to remove duplicate discovered components ([0053] Asset Reconciliation: the ability to take a potentially incomplete set of information pertaining to one asset and comparing it to information pertaining to other assets with the goal of determining sameness.)([0105-0106] asset reconciliation component 622 illustrated in FIG. 6 is connected to the messaging fabric and lives in the analytics layer of the architecture. Its responsibility is to apply defined reconciliation rules to a set of assets to determine whether a candidate asset is really an asset the system already manages or a new asset. When a given asset cannot be reconciled with the set of known assets, it becomes a “discovered asset” and is assigned a new reconciliation identifier. In certain embodiments, the asset reconciliation component 622 puts its results onto the messaging fabric)([0148-0149] this union operation can eliminate duplicate elements or, in some implementations, maintain duplicate elements)([0179] removing old source asset having the same source ID){Examiner interprets this limitation based on the specification of the current application paragraph [0029]}
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Ghosh in view of Lerner in order to provide reconciliation between components and remove duplicate discovered because it would help create a platform with which additional controls can easily integrate.

Regarding claim 2, Ghosh, Llagostera, and Lerner teach the system of claim 1.
Ghosh further teaches wherein the discovery engine is further configured to analyze the configuration information on the IT infrastructure and catalog transactional matches between application sets ([0027] Fig. 1  the cloud infrastructure system 110 can analyze the existing infrastructure)([0030] provide a solution to cloud migration that analyzes and correlates infrastructure utilization in conjunction with user load and business flow transaction volumes, optimizes or improves cloud architecture to support planned increases in user load or increases in business flows)([0048] The discovery data analyzer 310 includes a pattern extractor 311, a time series analyzer 312, a data aggregator 313, and a workload classifier 314.) {Examiner interprets that the cloud infrastructure system 110 in Fig. 1 in Ghosh comprises the three elements discovery engine, cloud service engine and decision engine based on the figure 1 of the current application 17035078}.
Ghosh does not explicitly teach to notate reconciliation exceptions between the components, however
Lerner teaches to notate reconciliation exceptions between the components ([0053] Asset Reconciliation: the ability to take a potentially incomplete set of information pertaining to one asset and comparing it to information pertaining to other assets with the goal of determining sameness.)([0105-0106] asset reconciliation component 622 illustrated in FIG. 6 is connected to the messaging fabric and lives in the analytics layer of the architecture. Its responsibility is to apply defined reconciliation rules to a set of assets to determine whether a candidate asset is really an asset the system already manages or a new asset. When a given asset cannot be reconciled with the set of known assets, it becomes a “discovered asset” and is assigned a new reconciliation identifier. In certain embodiments, the asset reconciliation component 622 puts its results onto the messaging fabric) {Examiner interprets this limitation based on the specification of the current application paragraph [0029]}

It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Ghosh in view of Lerner in order to notate reconciliation between components because it would help create a platform with which additional controls can easily integrate. 


Regarding claim 3, Ghosh, Llagostera, and Lerner teach the system of claim 1.
Ghosh further teaches wherein the cloud services engine is further configured to discover applications operating on the IT infrastructure and to map dependencies between the applications ([0031-0034] interim cloud infrastructure architecture from discovery tools, user workload historical data from on-premise applications, business transaction workload data from on-premise applications, and infrastructure resource utilization data from on-premise infrastructure. The application workload data 122 can include historical user workload data obtained from the existing applications and/or historical business transaction workload data obtained from the existing applications)([0044-0045] Fig. 2 The workload agents 224 can collect application workload data 122 from the applications of the existing infrastructure 220)([0048-0054] Fig. 3 Pattern extractor, Time series Analyzer, Data Aggregator, workload classification,  the workload classifier 314 classifies each workload into either a Type R (read) category, Type W (write) category, Type M (message processing) category, or Type I (generating reports, etc.) category,  Other appropriate categories can be used depending on the implementation and the types of tasks performed by the applications of the existing infrastructure 220.)([0051-0052] correlates infrastructure behavior to arrive at trend patterns)([0050] Data aggregator 313 also performs look up(s) on related parameters to derive correlations for the modeler 330)

Regarding claim 4, Ghosh, Llagostera, and Lerner teach the system of claim 3. 
Ghosh does not explicitly teach wherein the cloud services engine is further configured to produce a matrix guide indicating the cloud-based services compatible with the applications, however 
Llagostera teaches wherein the cloud services engine is further configured to produce a matrix guide indicating the cloud-based services compatible with the applications ([0044] Fig. 5, Fig. 6  table of FIG. 5 where four applications—Application 1, Application 2, Application 3, and Application 4—are shown identifying their corresponding prices and database requirements. FIG. 6 shows the capabilities of various candidate service providers for a cloud database service along with their respective prices. Each of the candidate service providers in FIG. 6 provides an SQL database.)([0047-0049] Fig. 4 The metric generation module 340 may also generate other metrics in addition to the centrality metric)
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Ghosh in view of Llagostera in order to produce a matrix guide showing the compatibility with applications because it would provide an efficient way to analyze application components for robust operation once operating within the new environment. 

Regarding claim 7, Ghosh, Llagostera, and Lerner teach the system of claim 1.
Ghosh further teaches wherein the decision-making chart includes software consumption metrics of applications operating within the IT infrastructure ([0037] The selection engine 117 obtains a cloud architecture profile, e.g., from the simulation engine 115 and improves or optimizes the cloud architecture profile based on application usage patterns, system utilization, etc., selects a recommended cloud architecture profile, and provides the recommended cloud architecture profile 130 that supports hardware scalability and elasticity, sustainability, and hardware consolidation)([0080-0085] Fig. 5 The enhancement engine 510 takes the simulated cloud architecture profile and improves or optimizes it based on application usage patterns, system utilization, etc. and generates a recommended cloud architecture profile.)

Regarding claim 8, Ghosh teaches a computer-implemented method of infrastructure discovery and service offering ([0026] Fig. 1 Cloud infrastructure, discovery engine),, the computer-implemented method comprising: 
discovering configuration information of components on an IT infrastructure of an enterprise including servers and networking devices discovered ([0027] on-premise computing and networking resources, and workloads processed by the existing infrastructure )([0032] computers, computing resources) including a workload of the components ([0026-0037] Fig. 1, cloud infrastructure system 110,  The discovery engine 111 collects infrastructure data 121 and application workload data 122 {configuration information of components} from the existing computing equipment and stores the data in the data storage unit 120)([0038] Fig. 2 discovery engine, discovery tool, The discovery engine 111 collects infrastructure data 121 and application workload data 122 from the existing computing equipment and stores the data in the data storage unit 120); 
analyzing the configuration information and the components to determine predictive need analytics for each of the components ([0027] the cloud infrastructure system 110 can analyze the existing infrastructure and its workloads and generate one or more recommended cloud architecture profiles 130 for processing the workloads and future workloads) ([0043] Fig. 2, discovery engine, architecture generator, The architecture generator 212 can generate an interim computing architecture for the existing infrastructure 220 based on the infrastructure data 121 collected by the infrastructure agents 122)([0035] modeling engine, The modeling engine 113 creates a model for predicting resource utilization at various load characteristics, e.g., given a particular set of workloads. As described in more detail with reference to FIG. 3, the modeling engine 113 can use modeler rules to generate a model that provides an impact analysis on how CPU, memory, data storage and/or other appropriate computing parameters will change with a change in workload. The modeling engine 113 can also use a scalability analyzer to model the application performance with a change in workload, e.g., to determine when horizontal and/or vertical scaling should be performed.)([0048-0070] Fig. 3 discovery data analyzer, modeling engine); 
wherein the predictive need analytics indicate a type of infrastructure required by the enterprise in a foreseeable future ([0078] architecture generator 420 can generate an updated cloud architecture profile that includes the scaled computing resources. The updated cloud architecture profile can include a bill of materials that specifies each computing resource of the cloud architecture profile and, for each computing resource, a quantity of the computing resource) ([0043] Fig. 2, discovery engine, architecture generator, The architecture generator 212 can generate an interim computing architecture for the existing infrastructure 220 based on the infrastructure data 121 collected by the infrastructure agents 122)([0035] modeling engine, The modeling engine 113 creates a model for predicting resource utilization at various load characteristics, e.g., given a particular set of workloads. As described in more detail with reference to FIG. 3, the modeling engine 113 can use modeler rules to generate a model that provides an impact analysis on how CPU, memory, data storage and/or other appropriate computing parameters will change with a change in workload. The modeling engine 113 can also use a scalability analyzer to model the application performance with a change in workload, e.g., to determine when horizontal and/or vertical scaling should be performed.)([0048-0070] Fig. 3 discovery data analyzer, modeling engine); 
discovering applications operating within the IT infrastructure ([0026-0037] Fig. 1, cloud infrastructure system 110,  The discovery engine 111 collects infrastructure data 121 and application workload data 122 {configuration information of components} from the existing computing equipment and stores the data in the data storage unit 120)([0038] Fig. 2 discovery engine, discovery tool, The discovery engine 111 collects infrastructure data 121 and application workload data 122 from the existing computing equipment and stores the data in the data storage unit 120); 
comparing the applications and predictive need analytics to cloud-based services ([0071-0079] Fig. 4 The cloud architecture generator 420 can look up on various cloud provider data 126 using a human sort algorithm to identify {compare} the appropriate profiles for architecture generation) {Examiner interprets that the cloud infrastructure system 110 in Fig. 1 in Ghosh comprises the three elements discovery engine, cloud service engine and decision engine based on the figure 1 of the current application 17035078}; and 
generating a decision-making chart based on the compatible cloud-based services, wherein the decision-making chart indicates the components and the applications that are migratable to the cloud-based services ([0080] Fig. 5 The selection engine 117 includes an enhancement engine 510 and a rules engine 520. The enhancement engine 510 takes the simulated cloud architecture profile and improves or optimizes it based on application usage patterns, system utilization, etc. and generates a recommended cloud architecture profile)([0026] Fig. 1 selection engine) ([0037] The selection engine 117 obtains a cloud architecture profile, e.g., from the simulation engine 115 and improves or optimizes the cloud architecture profile based on application usage patterns, system utilization, etc., selects a recommended cloud architecture profile, and provides the recommended cloud architecture profile 130 that supports hardware scalability and elasticity, sustainability, and hardware consolidation.)([0027-0030] migrating on-premise computing equipment to a cloud platform, , identification of assets to be migrated to the cloud, clustering and sequencing of migration, provide a solution to cloud migration)([0087] the existing infrastructure 220 of FIG. 2, that is being migrated to a cloud platform.)([0094] migrating to the cloud to view the different cloud architecture profiles adapted for those workloads.){Examiner interprets that the cloud infrastructure system 110 in Fig. 1 in Ghosh comprises the three elements discovery engine, cloud service engine and decision engine based on the figure 1 of the current application 17035078}.
providing service offerings by examining configurations of the components to determine relationships between applications and the components ([0026-0028], correlations between the workloads and computing resource utilization)([0036-0037] the simulation engine 115 determines that the baseline for the computing resources (e.g., CPU, memory, or data storage) of the candidate cloud architecture would be exceeded, the simulation engine 115 can recommend scaling,)([0071]

Ghosh does not explicitly teach to detect cloud-service services compatible with the application and predictive need analytics, however
Llagostera teaches to detect cloud-service services compatible with the application and predictive need analytics ([0026] deploying a service from a selected cloud service provider based on an evaluation of migration ability using graph analytics)([0033-0037] The migration graph generation module 335 may generate a migration graph from the compatibility for a particular software application)
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Ghosh in view of Llagostera in order to detect the compatibility between cloud-based services with components because it would provide an efficient way to analyze application components for robust operation once operating within the new environment and would help the migration with fewer disruption and preservation of desired features. 

Ghosh does not explicitly teach providing reconciliation analysis to remove duplicate discovered components, however
Lerner providing reconciliation analysis to remove duplicate discovered components ([0053] Asset Reconciliation: the ability to take a potentially incomplete set of information pertaining to one asset and comparing it to information pertaining to other assets with the goal of determining sameness.)([0105-0106] asset reconciliation component 622 illustrated in FIG. 6 is connected to the messaging fabric and lives in the analytics layer of the architecture. Its responsibility is to apply defined reconciliation rules to a set of assets to determine whether a candidate asset is really an asset the system already manages or a new asset. When a given asset cannot be reconciled with the set of known assets, it becomes a “discovered asset” and is assigned a new reconciliation identifier. In certain embodiments, the asset reconciliation component 622 puts its results onto the messaging fabric)([0148-0149] this union operation can eliminate duplicate elements or, in some implementations, maintain duplicate elements)([0179] removing old source asset having the same source ID) {Examiner interprets this limitation based on the specification of the current application paragraph [0029]}

It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Ghosh in view of Lerner in order to notate reconciliation between components because it would help create a platform with which additional controls can easily integrate.


Regarding claim 9, Ghosh, Llagostera, and Lerner teach the computer-implemented method of claim 8. 
Ghosh further teaches wherein the IT infrastructure includes on-premise infrastructure ([0027] existing on-premise computing and networking resources), containerized infrastructure ([0103] An engine can be an encoded block of functionality, such as a library, a platform, a software development kit (“SDK”), or an object. Each engine can be implemented on any appropriate type of computing device, e.g., servers, mobile phones, tablet computers, notebook computers,)([0032-0036] Fig. 1 Data storage Unit has multiple containers such as infrastructure data, application workload data, application benchmark data), and cloud-based infrastructure ([0036] cloud provider, cloud architecture).

Regarding claim 10, Ghosh, Llagostera, and Lerner teach the computer-implemented method of claim 8, 
Ghosh further teaches wherein the workload comprise at least one of a peak processor utilization, a peak memory utilization, on-premise storage capacity, network throughput, and usage patterns ([0033] Fig. 1 The infrastructure data 121 can also include utilization and performance data for the computing resources)([0040-0044] Fig. 2 The infrastructure agents 222 can also monitor for and collect, as infrastructure data 121, the utilization and performance data for the computing resources. The infrastructure data 121 can include data specifying the utilization and/or performance of memory, e.g., percentage of memory used, numbers of pages that are transferred in and out of memory, the amount consumed memory at particular time, that amount of free memory, etc).

Regarding claim 11, Ghosh, Llagostera, and Lerner teach the computer-implemented method of claim 8.
Ghosh further teaches wherein the applications include relationships between the applications and the components ([0033-0034] infrastructure data and application workload data, include utilization and performance data for the computing resources. For example, the infrastructure data 121 can include data specifying the utilization of memory (e.g., percent used, numbers of pages in and out or memory, consumed memory, free memory, etc.), processors (e.g., utilization rates, such as processor utilization or system utilization, idle time or percentages, etc.), and data storage (e.g., percentage of space consumed or free, data transfer, throughput, etc.), The user workload data can specify, for each application, user tasks performed by the application and, for each user task, a time stamp that indicates when the task was performed, report generation, schedule task, timestamp){Examiner interprets relationship example application utilizing memory {components}}.

Regarding claim 12, Ghosh, Llagostera, and Lerner teach the computer-implemented method of claim 8.
Ghosh further teaches retrieving, prior to comparing, the cloud-based services available from at least one cloud service provider ([0027] A recommended cloud architecture profile 130 can specify a cloud provider and/or the computing resources of a cloud platform)([0036] cloud provider selected by a user)([0072] The user can select the cloud provider and the number of users using the client device 140)([0079]  The cloud architecture generator 420 can look up on various cloud provider data 126 using a human sort algorithm to identify the appropriate profiles for architecture generation.).

Regarding claim 13, Ghosh, Llagostera, and Lerner teach the computer-implemented method of claim 8. 
Ghosh further teaches wherein the decision-making chart includes a detailed proposal of how to implement a migration for the applications and the components migratable to the cloud-based services including software consumption metrics ([0029]  cloud migration can include the discovery of existing infrastructure, e.g., on-premise computing resources, identification of assets to be migrated to the cloud, clustering and sequencing of migration, cloud infrastructure sizing and capacity planning, generation of a detailed plan, and execution of the plan)([0030-0031]  solution to cloud migration that analyzes and correlates infrastructure utilization in conjunction with user load and business flow transaction volumes, optimizes or improves {software consumption metrics-0031} cloud architecture to support planned increases in user load or increases in business flows, and generates data specifying the cloud computing resources of a cloud platform, e.g., in the form of a recommended bill of materials.)([0037] The selection engine 117 obtains a cloud architecture profile, e.g., from the simulation engine 115 and improves or optimizes the cloud architecture profile based on application usage patterns, system utilization, etc., selects a recommended cloud architecture profile, and provides the recommended cloud architecture profile 130 that supports hardware scalability and elasticity, sustainability, and hardware consolidation)([0080] Fig. 5 improves or optimizes)([0093] improve the updated cloud architecture).

Regarding claim 15, claim 15 can be rejected with the same reasoning as claim 8.
Regarding claim 16, claim 16 can be rejected with the same reasoning as claim 9.
Regarding claim 17, claim 17 can be rejected with the same reasoning as claim 10.
Regarding claim 18, claim 18 can be rejected with the same reasoning as claim 11.
Regarding claim 19, claim 19 can be rejected with the same reasoning as claim 12.


Claim 5 is rejected under 35 U.S.C. 103 as being un-patentable over Ghosh et al. (“Ghosh”, US 20210160191 A1) hereinafter Ghosh, Llagostera et al. (”Llagostera”, US 20170279692 A1) hereinafter Llagostera, and Lerner et al. (“Lerner”, US 20190332572 A1) hereinafter Lerner, in view of Carroll et el. (“Carroll”, US 20170034016 A1) hereinafter Carroll.

Regarding claim 5, Ghosh, Llagostera and Lerner teach the system of claim 1.
Ghosh, Llagostera and Lerner do not explicitly teach wherein the discovery engine is further configured to utilize a machine learning model to generate the predictive need analytics, however
Carroll teaches wherein the discovery engine is further configured to utilize a machine learning model to generate the predictive need analytics ([0020] Fig. 1 Analytics engine 125, using job manager 122 to implement MQL queries 124 and machine learning tool 123, analyzes the obtained data.)([0020] The machine learning analysis tools 123 of the DMAP provide advanced predictive analytics, modernization costing and planning, so that better decisions with respect to use of public/private clouds and virtualization can be incorporated into an overall system configuration (such as an IT infrastructure of a corporation).)
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Ghosh, Llagostera and Lerner in view of Carroll in order to utilize machine learning in the predictive analytics because it would improve the overall implementation and migration of services and cost to end users. 

Claims 14 and 20 are rejected under 35 U.S.C. 103 as being un-patentable over Ghosh et al. (“Ghosh”, US 20210160191 A1) hereinafter Ghosh, Llagostera et al. (”Llagostera”, US 20170279692 A1) hereinafter Llagostera, and Lerner et al. (“Lerner”, US 20190332572 A1) hereinafter Lerner in view of Tidemann et al. (“Tidemann”, US 20200244546 A1) hereinafter Tidemann.

Regarding claim 14, Ghosh, Llagostera and Lerner teach the computer-implemented method of claim 8.
Ghosh further teaches simulating the components under peak utilization on the cloud-based services (Abstract modeling and simulation techniques to select a cloud architecture profile based on correlations between application workloads and resource utilization)([0013] The modeling and simulation techniques can be also used to arrive at efficient resource utilization and to absorb spikes in utilization, and to determine when and where to perform vertical (e.g., using computing resources with greater processing power) and/or horizontal scaling (e.g., adding additional computing resources).); 
Ghosh, Llagostera and Lerner do not explicitly teach disregarding the cloud-based services incapable of operating the components under the peak utilization, ranking the remaining cloud-based services based on their performance during the simulation, however 
Tidemann teaches disregarding the cloud-based services incapable of operating the components under the peak utilization ([0039-0041] The optimizer can further limit the candidate slice paths based on performance metrics. For example, performance metrics of the candidate slice paths can be measured to determine if a candidate slice path complies with SLA requirements. In one example, a prioritized SLA attribute can be used to eliminate candidate slice paths that do not meet the requirements of the SLA attribute)([0067]) and 
ranking the remaining cloud-based services based on their performance during the simulation ([0041-0042]  The candidate slice paths can be ranked according to the normalized performance cost, in an example. Candidates that do not comply with the SLA attribute can be omitted)([0052]  The candidate slice paths can be ranked based on the lowest composite score, and the top-ranked result can be identified as the slice path with the best composite score.)([0062-0064]).
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Ghosh, Llagostera and Lerner in view of Tidemann in order to eliminate the services that do not meet the high utilization and rank the services because it would provide more dynamic cloud resources within the IT infrastructure and fulfill the QoS and SLA requirements more appropriately. 

Regarding claim 20, claim 20 can be rejected with the same reasoning as claim 14.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FADI HAJ SAID whose telephone number is (571)272-2833.  The examiner can normally be reached on 8:00 AM - 5:00 PM EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FADI HAJ SAID/Examiner, Art Unit 2444